Broyles, C. J.
1. The charge to the jury on the subject of flight was authorized by the evidence.
2. A ground of the motion for new trial complains of alleged error in the charge on the law of assault with intent to murder; but since the defendant was convicted of assault and battery only, any error in the charge on the greater offense of assault with intent to murder is no cause for a new trial.
3. The other instructions complained of, when considered in the light of the entire charge and the facts of the case, show no reason for a reversal of the judgment.
4. The verdict was amply authorized by the evidence.

Judgment affirmed.


Maelnlyre and Querry, JJ., concur.